Action to foreclose a mortgage on real property. Appellant, owner of the equity of redemption, moved to dismiss the complaint in so far as it demands a deficiency judgment against him, and the motion was denied. He then moved for a reargument and asked that on reargument the complaint be dismissed to the extent originally asked for or, in lieu thereof, that there be struck out the words “ that the defendant Aaron B. Salant be adjudged to pay any deficiency remaining after the application of said moneys aforesaid, and that the plaintiff may have execution against said defendant for the amount of such deficiency.” The reargument was granted, and on reargument the motion was denied. The appeal is from both orders. Orders affirmed, with one bill of ten dollars costs and disbursements, with leave to answer within ten days from the entry of the order herein, on payment of costs. No opinion. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.